Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 1 of 18



                           EXHIBIT J

 Datasheet for BIG-IP® Access Policy Manager® (with Edge Client®)




                      ORIGINAL COMPLAINT
                        Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 2 of 18

                                                                                                                              DATASHEET




                                     BIG-IP ACCESS POLICY
                                     MANAGER


WHAT'S INSIDE                        CONNECT TO THE EXTENDED ENTERPRISE WITH
2    Simplify Access                 CONFIDENCE AND SECURITY
4    Unify Access
                                     Applications are the gateways to your critical and sensitive data. And, today, your apps can be
6	Streamline Virtual Application    hosted anywhere – on premises, co-located, or in a public or private cloud. Secure access to your
   Access                            applications continues to be a necessity. But ensuring that your users have secure, authenticated

8	Centralize Dynamic Access         access anytime, anywhere, to only the applications that they are authorized to access is becoming
   Control                           difficult to maintain. There are different methods of application access with which to deal. There
                                     are various means of ensuring authorized user identity, as well as different methods of single sign-
11   API and Credential Protection
                                     on (SSO) and federation, all in an attempt to simplify the user access experience.
11	Enhance Visibility and
    Reporting                        With digital transformation touching every part of today’s enterprise, cloud and SaaS applications
                                     are becoming the new enterprise application standard. Many organizations, however, find that
13	Unparalleled Flexibility, High
    Performance, and Scalability     they are unable to migrate all of their applications off premises. In addition, many enterprises are
                                     unable or unwilling to migrate all of their apps to the cloud at the same time. These situations
15   BIG-IP APM Features
                                     result in applications being hosted in a variety of locations, with differing and many times
17   F5 BIG-IP Platforms             disparate authentication and authorization methods, which can’t work seamlessly across your
                                     existing SSO or identity federation means, including Identity-as-a-Service (IDaaS).
17   F5 Global Services

17   More Information                F5® BIG-IP® Access Policy Manager® (APM) is a secure, flexible, high-performance access
                                     management proxy solution that delivers unified global access control for your users, devices,
                                     applications, and application programming interfaces (APIs). Through its single management
                                     interface, BIG-IP APM converges and consolidates remote, mobile, network, virtual desktops,
                                     and web access. With BIG-IP APM, you can create and enforce simple, dynamic, intelligent
                                     access policies.




       DataCloud Technologies, LLC                                                                                     Page | J-1
                      Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 3 of 18



KEY BENEFITS                           SIMPLIFY ACCESS
• Simplify access
                                       BIG-IP APM combines centralized network access control, federated identity, SSO, and adaptive
  Bridge access to both on-
                                       authentication into a single flexible, scalable application delivery solution, simplifying and
  premises and cloud apps with
  a single login via SSO even          consolidating your access infrastructure.
  for applications not enabled
  for Security Assertion Markup        Identity federation and SSO
  Language (SAML).
                                       SAML-based authentication reduces user dependency on passwords, increasing security and
• Unify control
                                       improving both user experience and productivity.
  Consolidate management of
  remote, mobile, network, virtual,
                                       SAML 2.0 further enhances BIG-IP APM identity federation and SSO options by supporting
  and web access in one control
                                       connections initiated by both SAML identity providers and service providers. This functionality
  interface with adaptive identity
  federation, SSO, and multi-factor    extends identity federation and SSO capabilities to cloud-based applications and enables identity
  authentication (MFA).                federation across an organization’s BIG-IP products. It empowers administrators to centrally
                                       disable user authorized access to any identity-enabled applications, regardless of where they
• Reduce costs
  Replace web access proxy tiers       reside, saving time and boosting administrative productivity.
  with an integrated solution for
  VMware Horizon/Workspace             Additionally, BIG-IP APM serves as an SSO translator, enabling SSO via SAML to applications that
  ONE, Microsoft Office365, Citrix     support SAML, as well as to those that do not. For applications that don’t, BIG-IP APM converts
  XenApp, Microsoft Exchange, and
                                       authentication access to the appropriate authentication standard supported by the application.
  others, and provide a secure proxy
                                       This ensures users can utilize SSO to access applications—regardless of their location (i.e., on-
  for Microsoft Active Directory
  Federation Services (AD FS).         premises or in the cloud) or whether or not the apps support SAML.

• Secure web access                    BIG-IP APM secures the transport and reduces the flow of SAML messages through browsers
  Control access to web-based
                                       using SAML artifact binding. This addresses certain browser restrictions and extends identity
  applications and web content,
                                       federation and SSO support to automatically submitted forms that do not support JavaScript.
  while defending against highly
  complex web threats.                 This solution extends identity federation to client-based applications and other browser-less
                                       environments—including desktop applications and server code in web apps—and streamlines
• Centralize and manage access
                                       user workflow by supporting SAML Enhanced Client or Proxy (ECP) profiles.
  control
  Simplify and secure access
                                       BIG-IP APM works with the OAuth 2.0 open-standard for authorization. It can serve as a client for
  management to your network,
  clouds, and applications via         social networking logins, as an authorization delegate for SaaS applications, and can enhance
  dynamically enforced, context-       protection for and authorization of APIs for web services.
  based policies for users,
  applications, networks/clouds,       With support for SSO and Kerberos ticketing across multiple domains, BIG-IP APM enables
  and threats/vulnerabilities.
                                       additional types of authentication, such as U.S. Federal Government Common Access Cards and
                                       the use of Active Directory authentication for all applications. Users are automatically signed on
                                       to back-end applications and services that are part of a Kerberos realm. This provides a seamless
                                       authentication flow once a user has been authenticated through a supported user-authentication
                                       mechanism. BIG-IP APM also supports smart cards with credential providers, so users can
                                       connect their devices to their network before signing in.




                                       DATASHEET / BIG-IP APM                                                                               2



        DataCloud Technologies, LLC                                                                                       Page | J-2
                        Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 4 of 18



KEY BENEFITS (CONT.)                    Address hybrid Office 365 deployments
• Defend your weakest links
                                        BIG-IP APM delivers secure identity federation and SSO for hybrid deployments. For instance,
  Protect against data loss, malware,
                                        if you have deployed Office 365 and maintain Exchange mailboxes on premises, BIG-IP APM
  and rogue device access with
  comprehensive endpoint posture        provides a seamless user experience by enabling SSO to Office 365 as well as to on-premises
  and security checks.                  email, while ensuring appropriate authentication. If you have deployed Office 365, migrated your
                                        email, and have chosen to use Microsoft Azure Active Directory for authentication, BIG-IP APM
• Protect APIs
  Enable secure authentication          can proxy ActiveSync and encrypt user credentials before sending them to Office 365, delivering
  for REST and SOAP APIs and            additional security for your most important user data. Integration with leading mobile device
  integrate OpenAPI or “swagger”
                                        management (MDM) and enterprise mobility management (EMM) solutions helps policies to be
  files to ensure appropriate
                                        consistently applied to mobile access, too.
  authentication actions while
  saving time and cost.
                                        Automatically synchronize Exchange services
• Do it all at scale
  Support all users easily, quickly,    With BIG-IP APM, you can synchronize email, calendar, and contacts with Microsoft Exchange
  and cost-effectively with no          on mobile devices that use the Microsoft ActiveSync protocol. By eliminating the need for an
  performance trade-offs for
                                        extra tier of authentication gateways to accept Microsoft Outlook Web Access, ActiveSync, and
  security, even in the most
                                        Outlook Anywhere connections, BIG-IP APM helps consolidate infrastructure and maintain user
  demanding environments.
                                        productivity. When migrating to Exchange 2010, this solution works with Active Directory to
                                        facilitate seamless mailbox migration over time. When migration is complete, BIG-IP APM provides
                                        managed access to Exchange with single URL access—regardless of the user, device, or network.

                                        Adaptive authentication and infrastructure consolidation

                                        BIG-IP APM provides you with seamless user access to web applications in a highly available
                                        and heterogeneous environment, which in turn improves business continuity and boosts user
                                        productivity for your organization. It supports and integrates with AAA servers and user credential
                                        stores—including Active Directory, Lightweight Directory Access Protocols, RADIUS, and Native
                                        RSA SecurID—to deliver high availability through the intelligent traffic management capabilities of
                                        BIG-IP® Local Traffic Manager™ (LTM). In addition, BIG-IP APM recognizes when an RSA SecurID
                                        software token is installed on a user’s Windows or Mac device, prompting the user for an RSA PIN,
                                        seamlessly authenticating them. It also supports Google reCAPTCHA V2 for authentication and
                                        contextual authentication.

                                        To help you deploy MFA, BIG-IP APM includes one-time password authentication via email
                                        or SMS. Through F5’s extensive partner ecosystem, it also integrates with most leading MFA
                                        solutions, including Identity-as-a-Service (IDaaS) offerings, like Okta and others. By integrating
                                        with your existing MFA solution, BIG-IP APM enables adaptive authentication, allowing various
                                        forms of single-, two-, or multi-factor authentication to be employed based on user identity,
                                        context, and application access.




                                        DATASHEET / BIG-IP APM                                                                               3



        DataCloud Technologies, LLC                                                                                       Page | J-3
          Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 5 of 18



         To enforce step-up authentication, you can insert a stronger form of authentication or revalidate
         authentication per request within an access session—for example, when a user attempts to
         access additional sensitive web URIs or extend an existing session. BIG-IP APM supports step-up
         authentication for single- and multi-factor authentication. Any session variable may be used to
         trigger step-up authentication, and you can utilize additional authentication capabilities or select
         from a number of our partner offerings. In addition, any session variable may be part of access
         policy branching (such as URL branching) per request policy.

         Many authentication solutions use application coding, separate web server agents, or specialized
         proxies that present significant management, cost, and scalability issues. With AAA control,
         BIG-IP APM enables you to apply customized access policies across many applications and
         gain centralized visibility of your authorization environment. You can consolidate your AAA
         infrastructure, eliminate redundant tiers, and simplify management to reduce capital and
         operating expenses.

         Intelligent integration with identity and access management

         F5 partners with leading on-premises and cloud-based identity and access management (IAM)
         vendors, such as Okta, VMware, and Ping Identity. This integration enables local and remote
         user SSO via SAML to applications based on premises or in a data center. For organizations that
         do not wish to replicate their user credential store in the cloud with IDaaS or cloud-based IAM
         offerings, BIG-IP APM works with F5’s IAM vendor partners to help these organizations maintain
         control of on-premises user credentials. This is accomplished by creating a bridge between the
         IAM vendor’s offering and the local authentication services. This bridge, or identity provider chain,
         leverages SAML to federate the user identity.



         UNIFY ACCESS

         Today’s workforce is mobile, with users demanding access to applications—anywhere, from any
         device, and often over unsecured networks. Ensuring always-connected users have fast and
         secure access to applications, whether on premises or in the cloud, remains a challenge for many
         organizations. By implementing policy-based access decisions, BIG-IP APM strengthens corporate
         compliance with security standards, corporate controls, and industry and government regulations.

         A single solution for all access

         BIG-IP APM is positioned between your applications and your users, providing a strategic
         application access control point. It protects your public-facing applications by providing
         granular policy for identity- and context-aware external user access, while consolidating your
         access infrastructure. It secures remote and mobile access to your corporate resources from all
         networks and devices. BIG-IP APM converges and consolidates all access—network, cloud, and
         application—within a single management interface. It also enables and simplifies the creation of
         dynamic access policies that are easy to manage.



         DATASHEET / BIG-IP APM                                                                                 4



DataCloud Technologies, LLC                                                                                         Page | J-4
                         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 6 of 18




                                                                                BIG-IP     BIG-IP                         Private/Public
                                                                                 LTM       APM                                Cloud




                                                                               BIG-IP Platform
                                             Local and                                                                     Data Center
                                           Remote Users
Figure 1: BIG-IP APM consolidates and
manages access to all applications,
networks, and clouds.

                                                                                  Directories
                                                                                                                          App Servers


                                        “Always connected” access

                                        F5 provides users with secure access to applications, networks, and clouds from computing
                                        devices via the BIG-IP Edge Client and F5 Access, an optional mobile client for ensuring secure
                                        access from mobile devices.

                                        The BIG-IP Edge Client delivers secure access via Secure Socket Layer (SSL) virtual private
                                        network (VPN) for today’s remote and mobile workforce, available for Apple MacOS and iOS,
                                        Microsoft Windows, Linux platforms, Google Android, and Chromebook. For remote connections,
                                        it offers a Datagram Transport Layer Security (DTLS) mode, which secures and tunnels
                                        applications that are delay sensitive. For traffic between branch offices or data centers, IPsec
                                        encryption is enabled. BIG-IP APM automatically detects domains and reconnects after losing a
                                        VPN connection or can automatically disconnect when a LAN connection is detected. You can
                                        also enable users to use their Microsoft Windows operating system login to establish an always-
                                        on VPN tunnel via the BIG-IP APM on Windows.

                                        When deployed with leading MDM and EMM offerings, BIG-IP APM augments their mobile and
                                        remote access gateway support—increasing access scalability, consolidating access gateways,
                                        and decreasing access infrastructure for enterprises deploying those solutions. BIG-IP APM also
                                        enables per-app VPN access from mobile devices managed by VMware Horizon ONE (AirWatch),
                                        IBM MaaS360, and other MDM and EMM solutions—without requiring user intervention.




                                        DATASHEET / BIG-IP APM                                                                             5




         DataCloud Technologies, LLC                                                                                      Page | J-5
          Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 7 of 18



         Robust endpoint security

         BIG-IP APM inspects and assesses users’ endpoint devices, examining their security posture and
         determining if the device is part of the corporate domain. Based on the results, BIG-IP APM will
         apply dynamic access control lists (ACLs) to deploy context-based user, application, network/
         cloud, and threat/vulnerability security. BIG-IP APM includes preconfigured, integrated endpoint
         inspection checks, including checks for OS type, antivirus software, firewall, file, process, registry
         value validation and comparison (Windows only), as well as device MAC address, CPU ID, and
         HDD ID. For mobile devices running iOS or Android, BIG-IP APM’s endpoint inspection checks the
         mobile device UDID and jailbroken or rooted status.

         The BIG-IP Edge Client and F5 Access integrate with leading MDM and EMM solutions—including
         VMware Horizon ONE (AirWatch) and IBM MaaS360—to perform device security and integrity
         checks. Context-aware policies are assigned based on the device’s security state. These
         policies enable, modify, or disable application, network, and cloud access from a user’s device.
         Administrators may map hardware attributes to a user’s role to enable additional decision points
         for access control. A browser cache cleaner automatically removes any sensitive data at the end
         of a user’s session.

         Secure application tunnels

         If an endpoint doesn’t comply with your defined security posture policy, an application tunnel can
         provide access to a specific application without the security risk of opening a full network access
         tunnel. For example, users may simply click their Microsoft Outlook clients to get secure access
         to their email, from anywhere in the world. Application tunnels are also WAN optimized to more
         efficiently deliver content to users.



         STREAMLINE VIRTUAL APPLICATION ACCESS

         Virtual desktop and application deployments must scale to meet the needs of thousands of
         users and hundreds of connections per second. BIG-IP APM serves as a gateway for virtual
         application environments. It includes native support for Microsoft Remote Desktop Protocol (RDP),
         native secure web proxy support for Citrix XenApp and XenDesktop, and security proxy access
         for VMware Horizon. Administrators gain control over the delivery and security components
         of enterprise virtualization solutions via BIG-IP APM’s unified access, security, and policy
         management. These scalable, high-performance capabilities simplify user access and control in
         hosted virtual desktop environments. BIG-IP APM delivers simple, broad virtual application and
         desktop support.




         DATASHEET / BIG-IP APM                                                                                6



DataCloud Technologies, LLC                                                                                        Page | J-6
          Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 8 of 18



         Simplify VMware virtual application access

         BIG-IP APM provides a single, scalable solution for remote and local network access policy and
         control. The solution can be extended to other applications, providing a simple, low-cost, highly
         scalable enterprise infrastructure. BIG-IP APM supports the latest versions of VMware Horizon,
         ensuring maximum performance, availability, and scalability for VMware End User Computing
         (EUC) implementations.

         Enterprises may use SSO from smartcards with BIG-IP APM and VMware View Connection Server,
         consolidating gateways and cost for VMware EUC deployments. BIG-IP APM supports two-
         factor authentication via RSA SecureID and RADIUS through the native client for VMware EUC
         deployments. On-demand validation is available for mobile clients, as well as zero clients.

         BIG-IP APM enables single SSO to VMware Identity Manager (vIDM), enforcing authentication
         and access policies. SSO is enabled via WebSSO and native VMware Horizon client support
         using PCoIP and Blast Extreme. The native client is launched from vIDM and establishes proxy
         connections through BIG-IP APM. Citrix ICA Proxy is also supported, allowing BIG-IP APM to
         publish Citrix apps to the VMware vIDM portal. This solution also delivers data loss protection by
         controlling USB redirection and client-drive mapping for VMware Horizon desktops via context-
         based policies.

         Streamline Microsoft RDP access

         BIG-IP APM, when integrated with the Microsoft RDP protocol, enables the remote desktop access
         needed to install client-side components or run Java. It allows Microsoft RDP to be available for
         use on new platforms, such as Apple iOS and Google Android devices. It also enables native RDP
         clients on non-Windows platforms such as Mac OS and Linux, where previously only a Java-based
         client was supported.

         The Microsoft RDP native client can also be launched directly from BIG-IP APM dynamic Webtop.
         Webtop shows only the applications authorized for and available to a user based on their identity
         and context—regardless of if the applications are on-premises or in the cloud. BIG-IP APM’s
         Microsoft RDP support works with any Microsoft, Apple, Google web browser, or RDP app installed.

         Consolidate Citrix infrastructure

         BIG-IP APM supports Citrix XenApp and XenDesktop simultaneously, as well as Citrix StoreFront,
         further consolidating support for Citrix desktop and application virtualization infrastructure. For
         instance, in a typical Citrix XenApp or XenDesktop implementation, an administrator can save
         significant cost by replacing Citrix authentication management, Secure Ticket Authority (STA),
         NetScaler, and XenApp Services sites (required for Citrix sourced enterprise deployment) with
         BIG-IP APM.




         DATASHEET / BIG-IP APM                                                                                7



DataCloud Technologies, LLC                                                                                        Page | J-7
          Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 9 of 18



         Flexible remote desktop access

         As web browser plug-ins become more difficult to support due to rapid changes, lockout,
         and abandonment of specific plug-in technologies, BIG-IP APM continues to enable simple
         remote desktop protocol (RDP) that adapts to your organization’s deployment and user
         experience requirements.

         While ActiveX- and Java-based plug-ins are disappearing or left unsupported by web browsers,
         native Java RDP applications must update or they risk being incompatible. In addition, support
         for device- or operating system-specific RDP remote access clients is labor-intensive and time-
         consuming. To address these challenges, BIG-IP APM supports client-less, browser-based RDP
         access. It serves as the single point of administration, while enabling universal remote access from
         any browser, without installation or clients.

         BIG-IP APM supports a Java-based, platform-independent RDP client. The client is dynamically
         downloadable from BIG-IP APM with support for SSO, the ability to support up to sixteen parallel
         monitors, and with no administration rights required on endpoint devices.



         CENTRALIZE DYNAMIC ACCESS CONTROL

         By enabling the creation and enforcement of user, application, network/cloud, and threat/
         vulnerability context-based dynamic access decisions, BIG-IP APM strengthens corporate
         compliance with security standards—and industry and government regulations—while ensuring
         users stay productive with appropriate, authenticated, secure application access.

         Advanced Visual Policy Editor

         Through its advanced graphical Visual Policy Editor (VPE), BIG-IP APM makes designing and
         managing granular access control policies on an individual or group basis fast and simple. With
         VPE, you can efficiently create and edit entire dynamic access policies in just a few clicks.

         For example, you can design an authentication server policy integrated with RADIUS, and
         then either assign resources for access once authorization is complete or deny access for
         failure to comply with policy. A geolocation agent provides automatic lookup and logging. This
         simplifies the configuration process and helps you customize user access rules according to your
         organization’s geolocation policy.

         BIG-IP APM’s VPE can define rules per URL path. For example, policies can restrict application,
         network, and cloud access based on IP address. These restrictions can also be based on context-
         based attributes such as a specific day, time of day, or other user, application, network/cloud,
         and vulnerability. By centralizing and simplifying the management of contextual policies, you can
         efficiently manage fine-grained user access to applications, networks, and clouds.




         DATASHEET / BIG-IP APM                                                                              8



DataCloud Technologies, LLC                                                                                      Page | J-8
                         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 10 of 18




Figure 2: The BIG-IP APM advanced VPE
makes it fast and easy to create, modify,
and manage granular application-, user-,
network/cloud, and vulnerability context-
based access policies.



                                            Dynamic access control

                                            BIG-IP APM enforces access authentication using ACLs and authorizes users with dynamically
                                            applied layer 4 and layer 7 ACLs on a session. Both L4 and L7 ACLs are supported based on
                                            endpoint posture as a policy enforcement point. Individual and group access to approved
                                            applications and networks is allowed by BIG-IP APM using dynamic, per-session L7 (HTTP) ACLs.
                                            The VPE in BIG-IP APM can be used to quickly and easily create, modify, and manage ACLs.

                                            BIG-IP APM also dynamically enforces step-up authentication to additional single- or multi-factor
                                            authentication methods. Step-up policies may be based on applications, secure portions of
                                            applications, sensitive web URIs, extending sessions, or any session variable.

                                            Granular access policies

                                            BIG-IP APM lets you design access policies for authentication and authorization, and, as an
                                            option, endpoint security checks, enforcing user compliance with corporate policies and industry
                                            regulations. You can define one access profile for all connections coming from any device, or you
                                            can create multiple access profiles for different access methods from various devices. For example,
                                            you can create a policy for application access authentication or dynamic ACL connections.
                                            Authorized, appropriate application, network, or cloud access is based on who the user is, how
                                            and when the user is attempting access, from where the use is attempting access, what the user is
                                            attempting to access, and the network or cloud conditions at the time access is requested.




                                            DATASHEET / BIG-IP APM                                                                              9



         DataCloud Technologies, LLC                                                                                         Page | J-9
                         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 11 of 18



                                            Context-based authorization

                                            BIG-IP APM drives user identity into the network, creating a simplified, central point of control for
                                            user access. When tens of thousands of users access your applications, network, or clouds, BIG-IP
                                            APM will offload SSL encryption processing to the BIG-IP platform, provides authentication and
                                            authorization services, and optionally creates a single secure SSL connection to the application
                                            server. Authorization based on user, application, network/cloud, and threat/vulnerability context
                                            enables dynamic, secure, policy-based control over users’ application, network, and cloud access.

                                            Centralize access policy management

                                            If you have multiple BIG-IP APM deployments, F5 BIG-IQ® Centralized Management will help you
                                            to efficiently manage them. It can manage policies for up to 100 BIG-IP APM instances, enabling
                                            you to import, compare, edit, and update granular access policies across multiple user devices.

                                            With BIG-IQ Centralized Management and BIG-IP APM, you can import configurations from a
                                            master “source” BIG-IP APM instance, simplifying access policy distribution. You may also edit
                                            device- or location-specific objects directly on BIG-IQ Centralized Management and have them
                                            propagate throughout your BIG-IP APM deployment. You can easily view the differences between
                                            current and proposed access configurations.




Figure 3: BIG-IQ Centralized Management
enables the import, comparison, editing,
and updating of access policies across
multiple devices from a single interface.




                                            DATASHEET / BIG-IP APM                                                                              10



         DataCloud Technologies, LLC                                                                                          Page | J-10
         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 12 of 18



         API AND CREDENTIAL PROTECTION

         APIs and user credentials are two of the most exploited threat vectors. APIs are the connective
         tissue in modern application architectures. Attackers are leveraging APIs to launch attacks,
         because they are ripe for exploitation: Many organizations expose APIs to the public and their
         supply chain partners, or they inadvertently leave them unprotected. User credentials are like
         the keys to the kingdom: All an attacker has to do is steal one set of user credentials, and they
         enjoy unfettered access to your organization’s network, clouds, and apps. BIG-IP APM delivers
         protection for both APIs and user credentials.

         Protecting APIs

         While attackers are exploiting APIs to launch myriad attacks, organizations can ensure API
         security via authentication, especially if it’s adaptable and protected by consistent, flexible
         authentication and authorization policies. BIG-IP APM enables secure authentication for REST or
         SOAP APIs. It also ensures appropriate authorization actions are taken. BIG-IP APM integrates
         existing OpenAPI, or “swagger” files, saving you time, human resources, and cost when
         developing API protection policies, while ensuring accurate API protection policies are in place.

         Protecting credentials

         User credentials need to be protected at all times because, unfortunately, all it takes is for an
         attacker to steal your credentials once, and they can access your network, cloud, devices, and
         apps. BIG-IP APM’s credential protection, as part of an optional license of BIG-IP DataSafe™,
         secures credentials from theft and reuse. It protects against Man-in-the-Browser attacks with real-
         time, adaptable login encryption, and obfuscates user credentials entered into its Webtop. BIG-IP
         APM, in conjunction with BIG-IP DataSafe, renders the credentials unreadable and unusable, even
         in the unlikely event an attacker successfully steals them. BIG-IP APM also ensures login security
         for all applications associated via federation.



         ENHANCE VISIBILITY AND REPORTING

         An in-depth view of logs and events provides access policy session details. With reports available
         through BIG-IQ Centralized Management, BIG-IP APM helps you gain greater visibility into
         application access and traffic trends, aggregate data for long-term forensics, accelerate incident
         responses, and identify issues and unanticipated problems before users can experience them.

         BIG-IP APM can customize reports with granular data and statistics for intelligent reporting and
         analysis. Examples include detailed session reports by:

           • Access failures
           • Users
           • Resources accessed
           • Group usage
           • IP geolocation

         DATASHEET / BIG-IP APM                                                                               11



DataCloud Technologies, LLC                                                                                        Page | J-11
                          Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 13 of 18




Figure 4: Custom reports provide
granular data and statistics for intelligent
analysis.




                                               Centralize reporting and logging

                                               BIG-IP APM integrates with BIG-IQ Centralized Management to provide enhanced visibility
                                               through access reports and logs. It delivers analytical reports and logs based on devices and
                                               groups, so you can increase your insight into user access and analysis. It also helps you take quick
                                               action if required, including the termination of specific access sessions. In addition, it provides a
                                               CSV export of BIG-IP APM report data, so it’s accessible for customized reports.

                                               BIG-IQ Centralized Management’s customized dashboard view can help you better envision
                                               trends and relationship contexts more easily. This improves your response time should issues
                                               arise. Through this holistic view of application and network access, you can better understand
                                               the effectiveness of the access policies you’ve established, locate and address weak points, and
                                               enhance your responses to issues and concerns.




                                               DATASHEET / BIG-IP APM                                                                                  12




          DataCloud Technologies, LLC                                                                                             Page | J-12
                      Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 14 of 18




Figure 5: The BIG-IQ Centralized
Management comprehensive dashboard
for BIG-IP APM helps you better view
trends and relationship contexts.




                                       Real-time access to health data

                                       In addition to the access dashboard available through BIG-IQ Centralized Management for BIG-IP
                                       APM, the access policy dashboard on the BIG-IP system can provide you with a fast overview of
                                       access health. You can view the default template of active sessions, network access throughput,
                                       new sessions, and network access connections, or create customized views using the dashboard
                                       windows chooser. By dragging and dropping the desired statistics onto the window pane, you
                                       gain a real-time understanding of access health.



                                       UNPARALLELED FLEXIBILITY, HIGH PERFORMANCE, AND SCALABILITY

                                       BIG-IP APM delivers flexible application, network, and cloud access, keeping your users
                                       productive and enabling your organization to scale quickly and cost-effectively.

                                       Out-of-the-box configuration wizards

                                       BIG-IP APM helps reduce administrative costs by making it easy to quickly configure and deploy
                                       authentication and authorization services. The configuration wizard includes a set of pre-built
                                       application access and local traffic virtual device wizards. With step-by-step configuration and
                                       context-sensitive help, review, and summary, setting up authentication and authorization services
                                       on BIG-IP APM is simple and fast.

                                       Supported platforms and licensing option

                                       BIG-IP APM can be deployed a variety of ways to meet differing access needs. It may be:

                                         • Deployed as an add-on module for BIG-IP LTM to protect public-facing applications
                                         • Delivered as a standalone BIG-IP appliance or as standalone F5 VIPRION® chassis
                                         • Included with a BIG-IP LTM Virtual Edition (VE) to deliver flexible application access in
                                           virtualized environments
                                         • Run on High End Virtual Editions and High-Performance Virtual Editions
                                         • Offered on a Turbo SSL platform


                                       DATASHEET / BIG-IP APM                                                                             13




        DataCloud Technologies, LLC                                                                                    Page | J-13
         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 15 of 18



         In addition to being licensed for these platforms, BIG-IP APM may also be licensed as the Best
         bundle in F5’s Good-Better-Best offering, as part of F5 Enterprise Licensing Agreement (ELA) for
         BIG-IP VEs, and subscription licensing models.

         Application firewall

         With the efficient, multi-faceted BIG-IP platform, you can add application protection without
         sacrificing access performance. BIG-IP APM and BIG-IP Application Security Manager™
         (ASM)—F5’s agile, scalable web application firewall—together on a BIG-IP appliance protect
         applications from attack while providing flexible, layered, and granular access control. Attacks
         are filtered immediately to ensure application availability, security, and an optimum user
         experience. This integrated solution ensures compliance with local and regional regulations,
         including PCI DSS, so you can minimize non-compliance fine payouts and protect your
         organization from data loss. And, since there is no need to introduce a new appliance to the
         network, you save costs with an all-in-one solution.

         Unprecedented performance and scale

         BIG-IP APM offers SSL offload at network speeds and supports up to 3,000 logins per second. For
         organizations with an ever-growing base of web application users, this solution scales quickly and
         cost-effectively.

         BIG-IP APM use is based on two types of user sessions: access sessions and concurrent
         connection use (CCU) sessions. Access sessions apply to authentication sessions, VDI, and
         similar situations. CCU is applicable for network access, such as full VPN access, application
         tunnels, or web access. The BIG-IP platform and the VIPRION platform—both of which support
         BIG-IP APM—handle exponentially more access sessions than CCU sessions in use cases such as
         authentication, SAML, SSO, and forward proxy. This means that if you intend to use BIG-IP APM
         for authentication, VDI, and the like, the number of sessions supported on VIPRION can be up to 2
         million, and the BIG-IP platform can support up to one million.

         F5 Virtual Clustered Multiprocessing

         BIG-IP APM is available on a chassis platform and on all BIG-IP appliances. It supports the
         F5 Virtual Clustered Multiprocessing™ (vCMP) environment. The vCMP hypervisor provides
         the ability to run multiple instances of BIG-IP APM, resulting in multi-tenancy and effective
         separation. With vCMP, network administrators can virtualize while achieving a higher level of
         redundancy and control.




         DATASHEET / BIG-IP APM                                                                           14



DataCloud Technologies, LLC                                                                                    Page | J-14
         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 16 of 18



         BIG-IP APM FEATURES

         Whether running as a BIG-IP platform module or on a VIPRION chassis blade, BIG-IP APM is based
         on the intelligent, modular F5 TMOS® operating system. TMOS delivers insight, flexibility, and
         control to help you better enable application, network, and cloud access.




         BIG-IP APM features include:

           • Granular access policy enforcement               • Protected workspace support and
                                                                 encryption
           • Graphical Visual Policy Editor (VPE)
                                                              • Credential caching and proxy for SSO
           • IP geolocation agent (in VPE)
                                                              • Java patching (rewrite) for secure access
           • AAA server authentication and high
              availability                                    • Flexible deployment in virtual VMware
                                                                 environments
           • Step-up authentication, including multi-
              factor authentication (MFA)                     • SAML 2.0 identity federation

           • DTLS mode for delivering and securing            • Support for OAuth 2.0 authorization
              applications                                       protocol

           • Microsoft ActiveSync and Outlook                 • Integration with Oracle Access Manager
              Anywhere support with client-side NTLM             (OAM)

           • PCoIP, Blast, and Blast Extreme proxy            • SSO with support for Kerberos, header-
              support for VMware Horizon, including              based authentication, credential caching,
              support for Linux desktops                         and SAML 2.0

           • SSO from smart cards for VMware Horizon          • Support for SAML-based authentication
              deployments                                        using BIG-IP Edge Client and F5 Access
                                                                 for Android and for iOS
           • Support for VMware Horizon ONE
                                                              • SAML-artifact binding support
           • Local client drive and USB redirection
              support for VMware Horizon                      • SAML ECP profile support

           • Simplified access management for Citrix          • Simplified identity federation for
              XenApp and XenDesktop, and support for             applications with multi-valued attributes
              Citrix StoreFront
                                                              • Context-based authorization with dynamic
           • Native client support for Microsoft RDP             L4/L7 ACLs
              client and Java RDP client
                                                              • Windows machine certificate support
           • Launch Microsoft RDP native client from
                                                              • Windows Credential Manager integration
              Webtop
                                                              • External logon page support
           • Seamless Microsoft Exchange mailbox
                                                              • Access control support to BIG-IP LTM
              migration
                                                                 virtual server
           • L7 ACL
                                                              • Out-of-the-box configuration wizards



         DATASHEET / BIG-IP APM                                                                              15



DataCloud Technologies, LLC                                                                                       Page | J-15
         Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 17 of 18



           • Scales up to 2 million concurrent access      • IPv6 ready
              sessions
                                                           • Virtual keyboard support
           • Policy routing
                                                           • Style sheets for customized logon page
           • Export and import of access policies via
                                                           • Windows Mobile package customization
              BIG-IQ Centralized Management
                                                           • Centralized advanced reporting with
           • Configurable timeouts
                                                             Splunk
           • Health check monitor for RADIUS
                                                           • vCMP
              accounting
                                                           • User credential protection
           • Landing URI variable support
                                                           • API protection and authorization
           • DNS cache/proxy support

           • SSL VPN remote access                        TMOS features include:

           • Always connected access (with BIG-IP
                                                           • SSL offload
              Edge Client and F5 Access)
                                                           • Caching
           • Establish an always-on VPN tunnel with
                                                           • Compression
              Windows OS login and BIG-IP Edge Client
              for Windows                                  • TCP/IP optimization

           • Broad client platform support: Supports       • Advanced rate shaping and quality of
              several client platforms (see F5 BIG-IP        service
              APM Client Compatibility Matrices for
                                                           • F5 IPv6 Gateway™
              each BIG-IP release)
                                                           • IP/port filtering
           • Web browser support: Supports several
                                                           • F5 iRules® scripting language
              web browsers (See F5 BIG-IP APM Client
              Compatibility Matrices for each BIG-IP       • VLAN support through a built-in switch
              release)                                     • Resource provisioning
           • Support for endpoint security and VPN         • Route domains (virtualization)
              without web browser plug-ins
                                                           • Remote authentication
           • Site-to-site IPsec encryption
                                                           • Report scheduling
           • Application tunnels
                                                           • Full proxy
           • Dynamic Webtops based on user identity
                                                           • Key management and failover handling
           • Integration with leading IAM vendor
                                                           • SSL termination and re-encryption to web
              products (Okta, Ping Identity, VMware)
                                                             servers
           • Authentication methods: form, certificate,
                                                           • VLAN segmentation
              Kerberos SSO, SecurID, basic, RSA token,
              smart card, N-factor                         • Denial-of-service (DoS) protection

           • Supports Google reCAPTCHA v2                  • System-level security protections
              for authentication and contextual            • BIG-IP APM and BIG-IP ASM layering
              authentication
                                                           • F5 Enterprise Manager™ support
           • Endpoint posture and security checks



         DATASHEET / BIG-IP APM                                                                       16



DataCloud Technologies, LLC                                                                                Page | J-16
               Case 2:20-cv-00872 Document 1-11 Filed 06/08/20 Page 18 of 18



                                               F5 BIG-IP PLATFORMS

                                               Only F5’s next-generation, cloud-ready ADC platform provides DevOps-like agility with the
                                               scale, security depth, and investment protection needed for both established and emerging
                                               apps. The new BIG-IP® iSeries appliances deliver quick and easy programmability, ecosystem-
                                               friendly orchestration, and record-breaking, software-defined hardware performance. As a result,
                                               customers can accelerate private clouds and secure critical data at scale while lowering TCO
                                               and future-proofing their application infrastructures. F5 solutions can be rapidly deployed via
                                               integrations with open source configuration management tools and orchestration systems.

                                               In addition to the iSeries, F5 offers VIPRION modular chassis and blade systems designed
                                               specifically for high performance and true on-demand linear scalability without business
                                               disruption. VIPRION systems leverage F5 ScaleN® clustering technology so you can add blades
                                               without reconfiguring or rebooting.

                                               Virtual editions of BIG-IP software run on commodity servers and support a range of hypervisors
                                               and performance requirements. These virtual editions provide agility, mobility, and fast
                                               deployments of app services in software-defined data centers and cloud environments.

                                               See the BIG-IP System Hardware, VIPRION, and Virtual Edition datasheets for more details. For
                                               information about specific module support for each platform, see the latest release notes on
                                               AskF5. For the full list of supported hypervisors, refer to the VE Supported Hypervisors Matrix.
                                               F5 platforms can be managed via a single pane of glass with BIG-IQ Centralized Management.




                                                BIG-IP iSeries Appliances                                     BIG-IP Virtual Editions                            VIPRION Chassis



                                               F5 GLOBAL SERVICES

                                               F5 Global Services offers world-class support, training, and consulting to help you get the most
                                               from your F5 investment. Whether it’s providing fast answers to questions, training internal teams,
                                               or handling entire implementations from design to deployment, F5 Global Services can help
                                               ensure your applications are always secure, fast, and reliable. For more information about F5
                                               Global Services, contact consulting@f5.com or visit f5.com/support.



                                               MORE INFORMATION

                                               To learn more about BIG-IP APM, visit f5.com/apm.



   ©2019 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
   Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, expressed or implied, claimed by F5.
   DC0719 | DS-BIGIP-APM-361123331




DataCloud Technologies, LLC                                                                                                                                                    Page | J-17
